Title: To James Madison from William Pinkney, 17 March 1808
From: Pinkney, William
To: Madison, James



Dr.Sir,
London March. 17. 1808.

I enclose a Copy of the Bill, as it has passed the Commons, for carrying into Execution the orders in Council, together with some papers, which may perhaps be useful.
The Easterly Winds pay no Respect to our Impatience to hear from the U. S.  The important Events which are passing or preparing in Europe (for which I refer you to the Newspapers which will be sent at the same Time with this Letter) do not take from, but rather add to, the Interest with which every one here looks for American Intelligence.
All the Bills for giving Effect to the Orders in Council are, or soon will be, with the Lords.  They consist of the Bill abovementioned, two Bills prohibiting the Exportation, and imposing a Duty upon the exportation, of Cotton (already explained to you) and a Bill prohibiting the Exportn. of Peruvian Bark.  I have the Honor to be with sincere Esteem & perfect Considn., Dr.Sir, your Mo. Ob. Hble Serv.

Wm. Pinkney


{P. S.  I March. 22.  I add to the Enclosures Ld. Erskine’s Speech on the 8th. published in a Pamphlet.}

